NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  09-JUN-2022
                                                  08:03 AM
                                                  Dkt. 55 SO



                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
                  SASHA NARVAEZ, Defendant-Appellant


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                    (CASE NO. 1FFC-XX-XXXXXXX)


                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Sasha Narvaez (Narvaez) appeals
from the June 19, 2020 Judgment of Conviction and Sentence;
Notice of Entry, filed by the Family Court of the First Circuit
(Family Court).1
          Narvaez was convicted of Harassment, in violation of
Hawaii Revised Statutes (HRS) § 711-1106(1)(a).2
          On appeal, Narvaez concedes there was substantial
evidence that she subjected the complaining witness, Narvaez's


     1
            The Honorable Linda S. Martell presided.
     2
            HRS § 711-1106(1)(a) (2014) states:

            §711-1106 Harassment. (1) A person commits the offense of
            harassment if, with intent to harass, annoy, or alarm any
            other person, that person:
                 (a) Strikes, shoves, kicks, or otherwise touches
            another person in an offensive manner or subjects the other
            person to offensive physical contact . . . .
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

husband Antonio Narvaez (Antonio), to offensive physical contact
and she had an intent to cause bodily injury sufficient to prove
uncharged offenses; however, she contends there was not
substantial evidence that she acted with the intent to harass,
annoy, or alarm him to prove the charged offense of Harassment.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised, we resolve
Narvaez's point of error as follows, and affirm.
          When the evidence adduced at trial is considered in the
strongest light for the prosecution, State v. Matavale, 115
Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007), there was
substantial evidence to convict Narvaez of Harassment.
           Narvaez and Antonio were estranged at the time of the
incident. Narvaez was drinking cocktails with her sister when
her sister informed her that Antonio had propositioned her sister
in the past. Narvaez felt betrayed and drove to the residence
she formerly shared with Antonio. She let herself into the
residence and confronted Antonio in his room and yelled at him.
Narvaez admitted she stated to the police "I came here to try and
beat the fuck out of him while he was sleeping," but testified
"That wasn't my intention." Narvaez testified she was only
trying to talk to Antonio by going to the house and did not touch
him.
           Antonio testified Narvaez was upset when she arrived at
the house and raised her voice. Antonio's testimony was
inconsistent, stating Narvaez hit him, he allowed Narvaez to hit
him, and that Narvaez did not make physical contact with him.
However, Antonio admitted that he wrote in his statement to the
police that Narvaez punched him.
           Officer Daniel Cunningham (Officer Cunningham)
testified he observed Antonio write a statement and did not force
him to write a statement. He also stated Narvaez appeared
intoxicated because a very strong odor of an alcoholic beverage
was coming from her. Narvaez told the officer she came over

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

there to "beat [Antonio] the fuck up while he was sleeping;"
Narvaez was upset and said that Antonio hit on her sister.
          Officer Kaimanu Pine (Officer Pine) testified Antonio
indicated he felt pain on his head, chest and mid-torso areas
after being struck by Narvaez.
          The Family Court found the testimony by Antonio and
Narvaez to be partially credible and the testimony by the
officers to be credible. "It is well-settled that an appellate
court will not pass upon issues dependent upon the credibility of
witnesses and the weight of the evidence; this is the province of
the trier of fact." State v. Mattiello, 90 Hawai#i 255, 259, 978
P.2d 693, 697 (1999) (internal quotation marks, citations, and
brackets omitted; block quote format changed).
          Narvaez drove to Antonio's house, let herself in, and
confronted Antonio with a raised voice while she was upset.
Narvaez also admitted she drank cocktails prior to the encounter
and was observed to have a very strong odor of an alcoholic
beverage coming from her by the police after the incident. On
appeal, she concedes she then made offensive physical contact
with Antonio. Based on the circumstantial evidence and
reasonable inferences arising from Narvaez's conduct, see State
v. Stocker, 90 Hawai#i 85, 92, 976 P.2d 399, 406 (1999), there
was substantial evidence Narvaez acted with intent to harass,
annoy, or alarm Antonio when she made offensive physical contact
with him. State v. Pesentheiner, 95 Hawai#i 290, 298-99, 22 P.3d
86, 94-95 (App. 2001), cert. denied, May 4, 2001 (substantial
evidence of intent to harass, annoy, or alarm officer when
disgruntled defendant with a strong odor of alcohol started
yelling, raised his hands, and swung at head area of an officer
knocking off his hat).3


      3
            Narvaez incorrectly relies on State v. Leung, 79 Hawai #i 538, 904
P.2d 552 (App. 1995), to argue that because she was not charged with Assault
in the Third Degree or Abuse of a Family or Household Member, she cannot be
convicted of Harassment since her statement that she wanted "to fuck him up
while sleeping," demonstrated her intent to cause physical pain, and not to
harass, annoy, or alarm Antonio. Leung does not stand for the proposition
that a defendant's conduct cannot be used to satisfy an element of the charged
                                                                (continued...)

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          For the foregoing      reasons, the June 19, 2020 Judgment
of Conviction and Sentence;      Notice of Entry, filed by the Family
Court of the First Circuit,      is affirmed.
          DATED: Honolulu,       Hawai#i, June 9, 2022.
On the briefs:
                                          /s/ Lisa M. Ginoza
William H. Jameson, Jr.                   Chief Judge
for Defendant-Appellant
                                          /s/ Clyde J. Wadsworth
Donn Fudo                                 Associate Judge
Deputy Prosecuting Attorney
for Plaintiff-Appellee                    /s/ Karen T. Nakasone
                                          Associate Judge




      3
        (...continued)
offense because it might also satisfy another element of an uncharged offense.
It is the province of the family court, as the factfinder, to weigh the
evidence, and draw reasonable inferences to determine whether the requisite
intent to harass, annoy or alarm was proven, and the Family Court did so in
this case. See Mattiello, 90 Hawai#i at 259, 978 P.2d at 697.

                                      4